DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/14/2019, is being considered by the examiner.

Objections 
Claim 16 is objected.  The claim limitation “the second IFE is located” should be read “the second IFE monitor is located”.  An appropriate correction is required.
Claim 4 is objected to because of the following informality:  Claim 4 should be ended with a period.  For more information, see MPEP § 608.1(m). Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first sensor”, “a second sensor” must be shown or the features must be canceled from the claims 1-20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Original claims fails to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  In this application, several limitations are not explained in sufficient details in the specification.  For example, claim 1 recites several operations, such as detecting, computing, and applying. However, it is not clear from the claim language who or what component of the system would perform these operations. Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the limitation "the content". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 2, 4, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 2 recites the limitation "the first gyroscope sensor" and "the second gyroscope sensor". There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 2 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 recites the limitation "the first gyroscope sensor". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 5 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter “the second IFE”,  which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear what type of the second IFE component in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  In this Office action, it is assumed that the second IFE is the second IFE monitor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. (US Patent 10,452,934 B1), (“Brauer”), in view of Beric et al. (US Patent 10,572,982 B2), (“Beric”).
Regarding claim 1, Brauer meets the claim limitations as follow.
A method (i.e. a method) [Brauer: col. 3, line 28] of fixing distortions (i.e. the method may include correcting the video data for horizontal distortion) [Brauer: col. 4, line 39-40]  to content displayed on in-flight entertainment (IFE) monitors  in a commercial passenger vehicle ((i.e. presenting a real-time view of exterior scenery of an aircraft to a passenger in an interior passenger suite) [Brauer: col. 3, line 29-30]; (i.e. for each monitor of the at least one monitor, providing the video data representing the respective view for display in the interior passenger suite in real time) [Brauer: col. 4, line 5-7]) comprising: receiving (i.e. position is received at the controller) [Brauer: col. 14, line 47-48], at an IFE monitor (i.e. a controller configured to process the captured images and control display of the processed images on one or more monitors) [Brauer: col. 6, line 59-61], a first information from a first sensor (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56] and a second information from a second sensor (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56]; detecting (i.e. detect) [Brauer: col. 3, line 26], based on the first information and the second information (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56], an occurrence of a distortion-causing event ((i.e. a video system including a sensor configured to detect the passenger position) [Brauer: col. 3, line 25-27]; (i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27]); in response to detecting the distortion-causing event (i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27], computing ((i.e. computing) [Brauer: col. 6, line 58]; (i.e. calculated) [Brauer: col. 10, line 32]) a perspective correction applicable to the content displayed on the IFE monitor (i.e. In an embodiment, the video system can include a sensor configured to estimate the passenger's 70 changing eye position as passenger reference position 72 and a controller configured to adjust F0, D0 and V0 as required based on a mathematical correction for the horizontal distortion. In an example, the mathematical correction for the horizontal distortion can be done by expanding the image horizontally by 1/cosine F0) [Brauer: col. 10, line 41-48; Figs. 3-4]; and automatically applying the perspective correction to the content displayed on the IFE monitor (i.e. In an example, the perspective image/video can be generated by applying the horizontal distortion correction using the controller) [Brauer: col. 14, line 65-67].  
Brauer does not explicitly disclose the following claim limitations (Emphasis added).
A method of fixing distortions to content displayed on in-flight entertainment (IFE) monitors in a commercial passenger vehicle comprising: receiving, at an IFE monitor, a first information from a first sensor and a second information from a second sensor; detecting, based on the first information and the second information, an occurrence of a distortion-causing event; in response to detecting the distortion-causing event, computing a perspective correction applicable to the content displayed on the IFE monitor; and automatically applying the perspective correction to the content displayed  on the IFE monitor.  
However, in the same field of endeavor Beric further discloses the claim limitations and the deficient claim limitations, as follows:
automatically applying the perspective correction to the content displayed (i.e. The goal of the conversion is to determinate the function that can perform the mapping from the distorted image 602 to the undistorted image 608. One way is disclosed by Frederic Devemay, Olivier Faugeras, "Straight lines have to be straight: automatic calibration and removal of distortion from scenes of structured environments", Machine Vision and Applications, Springer Verlag, 2001, 13 (1), pp. 14-24, which suggests using a 3rd order function as a mapping reference) [Beric: col. 6, line 30-38; Fig. 6] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer with Beric to program the system to implement the distortion correction approach of Beric.  
Therefore, the combination of Brauer with Beric will enable the system for automatic calibration and removal of distortion [Beric: col. 6, line 30-67; Fig. 6]. 

Regarding claim 3, Brauer meets the claim limitations as set forth in claim 1.Brauer further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Brauer: col. 3, line 28], further comprising: upon applying the perspective correction to the content displayed on the IFE monitor (i.e. In an example, the perspective image/video can be generated by applying the horizontal distortion correction using the controller) [Brauer: col. 14, line 65-67], the IFE monitor waiting for a time interval before receiving subsequent sensor information.  
Brauer does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, further comprising: upon applying the perspective correction to the content displayed on the IFE monitor, the IFE monitor waiting for a time interval before receiving subsequent sensor information.   
However, in the same field of endeavor Beric further discloses the claim limitations and the deficient claim limitations, as follows:
the IFE monitor waiting for a time interval before receiving subsequent sensor information (i.e. the system could wait for a whole block to be processed by homography before starting the LDC operations (or vice-versa), and in this case, the intermediate coordinates may be stored in the on-board input buffer. At this point, when the images are provided from a sensor of a common wide-angle lens (FOV from about 60 to 180 degrees), the process continues at Al (FIG. 19B) to perform lens distortion correction (LDC)) [Beric: col. 22, line 61 – col. 23, line 2].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer with Beric to program the system to implement the distortion correction approach of Beric.  
Therefore, the combination of Brauer with Beric will enable the system for automatic calibration and removal of distortion [Beric: col. 6, line 30-67; Fig. 6]. 

Claims 2, 4-8, 10-12, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. (US Patent 10,452,934 B1), (“Brauer”), in view of Beric et al. (US Patent 10,572,982 B2), (“Beric”), in view of Gani et al. (WO 2014/052884 A1), (“Gani”).
Regarding claim 2, Brauer meets the claim limitations as set forth in claim 1.Brauer further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Brauer: col. 3, line 28], wherein the IFE monitor is a first IFE monitor  (i.e. for each monitor of the at least one monitor, providing the video data representing the respective view for display in the interior passenger suite in real time) [Brauer: col. 4, line 5-7], wherein the first information corresponds to a first angular information and the second information corresponds to a second angular information (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64], wherein the distortion-causing event corresponds to an incline or a recline of a passenger seat (i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27], further comprising: receiving (i.e. position is received at the controller) [Brauer: col. 14, line 47-48], from the first gyroscope sensor (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56] included in the first IFE monitor (i.e. for each monitor of the at least one monitor, providing the video data representing the respective view for display in the interior passenger suite in real time) [Brauer: col. 4, line 5-7], the first angular information (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64]; and receiving (i.e. position is received at the controller) [Brauer: col. 14, line 47-48], from the second gyroscope sensor (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56] included in a second IFE monitor that is different from the first IFE monitor (i.e. for each monitor of the at least one monitor, providing the video data representing the respective view for display in the interior passenger suite in real time) [Brauer: col. 4, line 5-7], the second angular information (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64].  
Brauer and Beric do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein the IFE monitor is a first IFE monitor, wherein the first information corresponds to a first angular information and the second information corresponds to a second angular information, wherein the distortion-causing event corresponds to an incline or a recline of a passenger seat, further comprising: receiving, from the first gyroscope sensor included in the first IFE monitor, the first angular information; and receiving, from the second gyroscope sensor included in a second IFE monitor that is different from the first IFE monitor, the second angular information.  
However, in the same field of endeavor Gani further discloses the claim limitations and the deficient claim limitations, as follows:
receiving, from the first gyroscope sensor included in the first IFE monitor (i.e. Data collected by an accelerometer and/or gyroscope may be used to detect the force exerted on a monitor, the orientation and position of the monitor, movement of the monitor in free space, movement of the monitor with respect to the patient, and the like. In some monitor embodiments incorporating an accelerometer and/or gyroscope, for example, on-board processing capabilities may be provided for collecting data relating to and for analyzing the position and orientation of the monitor located on the subject's body) [Gani: para. 3, page 4] (i.e. Data collected by an accelerometer and/or gyroscope may be used to detect the force exerted on a monitor, the orientation and position of the monitor, movement of the monitor in free space, movement of the monitor with respect to the patient, and the like. In some monitor embodiments incorporating an accelerometer and/or gyroscope, for example, on-board processing capabilities may be provided for collecting data relating to and for analyzing the position and orientation of the monitor located on the subject's body) [Gani: para. 3, page 4] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer and Beric with Gani to use monitors, which are embedded with gyroscope sensors.  
Therefore, the combination of Brauer and Beric with Gani will enable the system for collecting data relating to the monitor and for analyzing the position and orientation of the monitor located on the subject's body [Gani: para. 3, page 4]. 

Regarding claim 4, Brauer meets the claim limitations as set forth in claim 2.Brauer further meets the claim limitations as follow.
The method of claim 2 (i.e. a method) [Brauer: col. 3, line 28], further comprising: computing ((i.e. computing) [Brauer: col. 6, line 58]; (i.e. calculated) [Brauer: col. 10, line 32]) a differential angle of tilt (i.e. based on a tilt angle) [Brauer: col. 12, line 40; Fig. 8], using the first angular information and the second angular information ((i.e. a video system including a sensor configured to detect the passenger position) [Brauer: col. 3, line 25-27]; (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56] ; (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64]; (i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27]); and  -18-U.S. Patent Application Attorney Docket No. 132056-8014.US00 electronically computing ((i.e. computing) [Brauer: col. 6, line 58]; (i.e. calculated) [Brauer: col. 10, line 32]) the perspective correction based on the differential angle of tilt (i.e. Viewing a monitor at an acute angle can distort the perceived image. As used in the present disclosure, particularly as the angle F0 increases, the image as viewed can appear compressed in the horizontal axis. This horizontal distortion can be adequately corrected by expanding the image in the horizontal axis by a factor equal to 1/cosine F0) [Brauer: col. 10, line 26-32; Figs. 3-4], wherein the electronically computing is without a use of a mechanical structure  ((i.e. In an embodiment, the video system can include a sensor configured to estimate the passenger's 70 changing eye position as passenger reference position 72 and a controller configured to adjust F0, D0 and V0 as required based on a mathematical correction for the horizontal distortion. In an example, the mathematical correction for the horizontal distortion can be done by expanding the image horizontally by 1/cosine F0) [Brauer: col. 10, line 41-48; Figs. 3-4] – Note: Brauer discloses a mathematical distortion correction approach implemented by processor, and it does not use a mechanical structure).

Regarding claim 5, Brauer meets the claim limitations as set forth in claim 1.Brauer further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Brauer: col. 3, line 28], wherein the distortion-causing event corresponds to a recline of a passenger seat (i.e. In some implementations, the passenger reference position may change during image/video capture and display (1170). In some examples, a parent may switch seats with a child, resulting in a much lower head position, or a passenger may recline the passenger seat. In the event that a position sensor identifies substantial displacement of the passenger's head position or movement of the passenger seat into the reclined position, the movement may result in a new reference position ( e.g., such as the reference position described in relation to step 1120)) [Brauer: col. 15, line 15-24], wherein receiving the first angular measurement data (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64] from the first gyroscope sensor (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56] includes: receiving (i.e. receiving) [Brauer: col. 14, line 51], at the IFE monitor (i.e. a controller configured to process the captured images and control display of the processed images on one or more monitors) [Brauer: col. 6, line 59-61], an angle of the recline of the passenger seat (i.e. receiving a seat recline position) [Brauer: col. 14, line 51] with respect to an upright position of the passenger seat (i.e. Examples of receiving a reference position include receiving a monitor position of a monitor 50 (1122), receiving a head or eye position of a passenger (1124)) [Brauer: col. 14, line 48-51], wherein the angle of the recline is that of the passenger seat associated with the IFE monitor (i.e. In some implementations, a reference position is received at the controller (1120). Examples of receiving a reference position include receiving a monitor position of a monitor 50 (1122), receiving a head or eye position of a passenger (1124), and receiving a seat recline position (1126). In an example, receiving a monitor position of a monitor (1122) can be done by programming and looking up the monitor position in a look up table stored in memory. In an embodiment a passenger reference position can be received from a sensor as described above. In a further example, the passenger reference position may be a set value determined based on the head rest position) [Brauer: col. 14, line 47-58].
Brauer and Beric do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein the distortion-causing event corresponds to a recline of a passenger seat, wherein receiving the first angular measurement data from the first gyroscope sensor includes: receiving, at the IFE monitor, an angle of the recline of the passenger seat with respect to an upright position of the passenger seat, wherein the angle of the recline is that of the passenger seat associated with the IFE monitor.  
However, in the same field of endeavor Gani further discloses the claim limitations and the deficient claim limitations, as follows:
wherein receiving the first angular measurement data from the first gyroscope sensor (i.e. Data collected by an accelerometer and/or gyroscope may be used to detect the force exerted on a monitor, the orientation and position of the monitor, movement of the monitor in free space, movement of the monitor with respect to the patient, and the like. In some monitor embodiments incorporating an accelerometer and/or gyroscope, for example, on-board processing capabilities may be provided for collecting data relating to and for analyzing the position and orientation of the monitor located on the subject's body) [Gani: para. 3, page 4];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer and Beric with Gani to use monitors, which are embedded with gyroscope sensors.  
Therefore, the combination of Brauer and Beric with Gani will enable the system for collecting data relating to the monitor and for analyzing the position and orientation of the monitor located on the subject's body [Gani: para. 3, page 4]. 

Regarding claim 6, Brauer meets the claim limitations as set forth in claim 2.Brauer further meets the claim limitations as follow.
The method of claim 2 (i.e. a method) [Brauer: col. 3, line 28], wherein the IFE monitor is a first IFE monitor ((i.e. a controller configured to process the captured images and control display of the processed images on one or more monitors) [Brauer: col. 6, line 59-61]; (i.e. for each monitor of the at least one monitor, providing the video data representing the respective view for display in the interior passenger suite in real time) [Brauer: col. 4, line 5-7]), and wherein receiving the first angular measurement information and the second angular information (i.e. provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 62-64] includes: receiving (i.e. receiving) [Brauer: col. 14, line 51], at the first IFE monitor (i.e. a controller configured to process the captured images and control display of the processed images on one or more monitors) [Brauer: col. 6, line 59-61], a first angle of recline of a passenger seat (i.e. receiving a seat recline position) [Brauer: col. 14, line 51] with respect to an upright position of the passenger seat (i.e. Examples of receiving a reference position include receiving a monitor position of a monitor 50 (1122), receiving a head or eye position of a passenger (1124)) [Brauer: col. 14, line 48-51], wherein the first angle of recline is that of the passenger seat associated with the first IFE monitor (i.e. In some implementations, a reference position is received at the controller (1120). Examples of receiving a reference position include receiving a monitor position of a monitor 50 (1122), receiving a head or eye position of a passenger (1124), and receiving a seat recline position (1126). In an example, receiving a monitor position of a monitor (1122) can be done by programming and looking up the monitor position in a look up table stored in memory. In an embodiment a passenger reference position can be received from a sensor as described above. In a further example, the passenger reference position may be a set value determined based on the head rest position) [Brauer: col. 14, line 47-58], and further wherein the first gyroscope sensor is included in the first IFE monitor; and receiving (i.e. receiving) [Brauer: col. 14, line 51], from a second IFE monitor different from the first IFE monitor (i.e. a controller configured to process the captured images and control display of the processed images on one or more monitors) [Brauer: col. 6, line 59-61], a second angle of recline of another passenger seat (i.e. receiving a seat recline position) [Brauer: col. 14, line 51]  with respect to an upright position of the another passenger seat (i.e. Examples of receiving a reference position include receiving a monitor position of a monitor 50 (1122), receiving a head or eye position of a passenger (1124)) [Brauer: col. 14, line 48-51], wherein the second gyroscope sensor is included in the second IFE monitor.
Brauer and Beric do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 2, wherein the IFE monitor is a first IFE monitor, and wherein receiving the first angular measurement information and the second angular information includes: receiving, at the first IFE monitor, a first angle of recline of a passenger seat with respect to an upright position of the passenger seat, wherein the first angle of recline is that of the passenger seat associated with the first IFE monitor, and further wherein the first gyroscope sensor is included in the first IFE monitor; and receiving, from a second IFE monitor different from the first IFE monitor, a second angle of recline of another passenger seat with respect to an upright position of the another passenger seat, wherein the second gyroscope sensor is included in the second IFE monitor.  
However, in the same field of endeavor Gani further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the first gyroscope sensor is included in the first IFE monitor (i.e. Data collected by an accelerometer and/or gyroscope may be used to detect the force exerted on a monitor, the orientation and position of the monitor, movement of the monitor in free space, movement of the monitor with respect to the patient, and the like. In some monitor embodiments incorporating an accelerometer and/or gyroscope, for example, on-board processing capabilities may be provided for collecting data relating to and for analyzing the position and orientation of the monitor located on the subject's body) [Gani: para. 3, page 4]; and…wherein the second gyroscope sensor is included in the second IFE monitor (i.e. Data collected by an accelerometer and/or gyroscope may be used to detect the force exerted on a monitor, the orientation and position of the monitor, movement of the monitor in free space, movement of the monitor with respect to the patient, and the like. In some monitor embodiments incorporating an accelerometer and/or gyroscope, for example, on-board processing capabilities may be provided for collecting data relating to and for analyzing the position and orientation of the monitor located on the subject's body) [Gani: para. 3, page 4].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer and Beric with Gani to use monitors, which are embedded with gyroscope sensors.  
Therefore, the combination of Brauer and Beric with Gani will enable the system for collecting data relating to the monitor and for analyzing the position and orientation of the monitor located on the subject's body [Gani: para. 3, page 4]. 

Regarding claim 7, Brauer meets the claim limitations as set forth in claim 2.Brauer further meets the claim limitations as follow.
The method of claim 2 (i.e. a method) [Brauer: col. 3, line 28], wherein the IFE monitor is a first IFE monitor ((i.e. a controller configured to process the captured images and control display of the processed images on one or more monitors) [Brauer: col. 6, line 59-61]; (i.e. for each monitor of the at least one monitor, providing the video data representing the respective view for display in the interior passenger suite in real time) [Brauer: col. 4, line 5-7]), and wherein receiving the first angular measurement information and the second angular information (i.e. provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 62-64] includes: receiving (i.e. receiving) [Brauer: col. 14, line 51], at the first IFE monitor (i.e. a controller configured to process the captured images and control display of the processed images on one or more monitors) [Brauer: col. 6, line 59-61], a first angle of a rotation of the commercial passenger vehicle with respect to a roll axis of the commercial passenger vehicle ((i.e. as the airplane rotates on takeoff) [Brauer: col. 1, line 62]; (i.e. changes in vehicle attitude (e.g. pitching nose up or nose
down, or yawing or rolling to the right or left)) [Brauer: col. 1, line 33-33]; (i.e. When an airplane is rolling, monitors farther from the passenger subtend a smaller vertical field of view) [Brauer: col. 2, line 15-17]), wherein the first angle of rotation is measured (i.e. wherein the capture angle corresponds to the respective perspective view using at least one video camera, capturing video data through the window of the aircraft corresponding to the perspective view of each monitor of the at least one monitor, and for each monitor of the at least one monitor, providing the video data representing the respective view for display in the interior passenger suite in real time.) [Brauer: col. 4, line 1-7] by the first gyroscope sensor included in the first IFE monitor; and receiving (i.e. receiving) [Brauer: col. 14, line 51], from a second IFE monitor different from the first IFE monitor (i.e. a controller configured to process the captured images and control display of the processed images on one or more monitors) [Brauer: col. 6, line 59-61], a second angle of a rotation of the commercial passenger vehicle with respect to a roll axis of the -19-U.S. Patent Application Attorney Docket No. 132056-8014.US00commercial passenger vehicle ((i.e. as the airplane rotates on takeoff) [Brauer: col. 1, line 62]; (i.e. changes in vehicle attitude (e.g. pitching nose up or nose down, or yawing or rolling to the right or left)) [Brauer: col. 1, line 33-33] ; (i.e. When an airplane is rolling, monitors farther from the passenger subtend a smaller vertical field of view) [Brauer: col. 2, line 15-17]), wherein the second angle of rotation is measured (i.e. wherein the capture angle corresponds to the respective perspective view using at least one video camera, capturing video data through the window of the aircraft corresponding to the perspective view of each monitor of the at least one monitor, and for each monitor of the at least one monitor, providing the video data representing the respective view for display in the interior passenger suite in real time.) [Brauer: col. 4, line 1-7] by the second gyroscope sensor included in the second IFE monitor.
Brauer and Beric do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 2, wherein the IFE monitor is a first IFE monitor, and wherein receiving the first angular information and the second angular information includes: receiving, at the first IFE monitor, a first angle of a rotation of the commercial passenger vehicle with respect to a roll axis of the commercial passenger vehicle, wherein the first angle of rotation is measured by the first gyroscope sensor included in the first IFE monitor; and receiving, from a second IFE monitor different from the first IFE monitor, a second angle of a rotation of the commercial passenger vehicle with respect to a roll axis of the -19-U.S. Patent Application Attorney Docket No. 132056-8014.US00 commercial passenger vehicle, wherein the second angle of rotation is measured by the second gyroscope sensor included in the second IFE monitor.    
However, in the same field of endeavor Gani further discloses the claim limitations and the deficient claim limitations, as follows:
the first gyroscope sensor included in the first IFE monitor (i.e. Data collected by an accelerometer and/or gyroscope may be used to detect the force exerted on a monitor, the orientation and position of the monitor, movement of the monitor in free space, movement of the monitor with respect to the patient, and the like. In some monitor embodiments incorporating an accelerometer and/or gyroscope, for example, on-board processing capabilities may be provided for collecting data relating to and for analyzing the position and orientation of the monitor located on the subject's body) [Gani: para. 3, page 4]; and…the second gyroscope sensor included in the second IFE monitor (i.e. Data collected by an accelerometer and/or gyroscope may be used to detect the force exerted on a monitor, the orientation and position of the monitor, movement of the monitor in free space, movement of the monitor with respect to the patient, and the like. In some monitor embodiments incorporating an accelerometer and/or gyroscope, for example, on-board processing capabilities may be provided for collecting data relating to and for analyzing the position and orientation of the monitor located on the subject's body) [Gani: para. 3, page 4].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer and Beric with Gani to use monitors, which are embedded with gyroscope sensors.  
Therefore, the combination of Brauer and Beric with Gani will enable the system for collecting data relating to the monitor and for analyzing the position and orientation of the monitor located on the subject's body [Gani: para. 3, page 4]. 

Regarding claim 8, Brauer meets the claim limitations as set forth in claim 1.Brauer further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Brauer: col. 3, line 28], wherein receiving the first information from the first sensor (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56] and the second information from the second sensor (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56] includes receiving the first information or the second information (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64] based on a use of a gyroscope sensor, a thermal imaging camera, an eyeball tracking sensor, or a combination thereof.
Brauer and Beric do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein receiving the first information from the first sensor and the second information from the second sensor includes receiving the first information or the second information based on a use of a gyroscope sensor, a thermal imaging camera, an eyeball tracking sensor, or a combination thereof.    
However, in the same field of endeavor Gani further discloses the claim limitations and the deficient claim limitations, as follows:
based on a use of a gyroscope sensor, a thermal imaging camera, an eyeball tracking sensor, or a combination thereof (i.e. Data collected by an accelerometer and/or gyroscope may be used to detect the force exerted on a monitor, the orientation and position of the monitor, movement of the monitor in free space, movement of the monitor with respect to the patient, and the like. In some monitor embodiments incorporating an accelerometer and/or gyroscope, for example, on-board processing capabilities may be provided for collecting data relating to and for analyzing the position and orientation of the monitor located on the subject's body) [Gani: para. 3, page 4].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer and Beric with Gani to use monitors, which are embedded with gyroscope sensors.  
Therefore, the combination of Brauer and Beric with Gani will enable the system for collecting data relating to the monitor and for analyzing the position and orientation of the monitor located on the subject's body [Gani: para. 3, page 4]. 

Regarding claim 10, Brauer meets the claim limitations as follow.
A system (i.e. a system) [Brauer: col. 2, line 7] for fixing perceived distortions (i.e. the method may include correcting the video data for horizontal distortion) [Brauer: col. 4, line 39-40] to content displayed on in-flight entertainment (IFE) monitors in a commercial passenger vehicle ((i.e. presenting a real-time view of exterior scenery of an aircraft to a passenger in an interior passenger suite) [Brauer: col. 3, line 29-30]; (i.e. for each monitor of the at least one monitor, providing the video data representing the respective view for display in the interior passenger suite in real time) [Brauer: col. 4, line 5-7]) comprising: a first IFE monitor (i.e. each monitor) [Brauer: col. 2, line 10] located in the commercial passenger vehicle (i.e. a typical airplane cabin with many occupants and many monitors) [Brauer: col. 2, line 7-9], the first IFE monitor  (i.e. each monitor) [Brauer: col. 2, line 10] configured to: receive (i.e. position is received at the controller) [Brauer: col. 14, line 47-48] a first angular measurement data from a first gyroscope sensor ((i.e. a video system including a sensor configured to detect the passenger position) [Brauer: col. 3, line 25-27]; (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56]; (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64]; (i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27])  and a second angular measurement data from a second gyroscope sensor ((i.e. a video system including a sensor configured to detect the passenger position) [Brauer: col. 3, line 25-27]; (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56] ; (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64]; (i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27]), wherein the first gyroscope sensor is included in the first IFE monitor; compute ((i.e. computing) [Brauer: col. 6, line 58]; (i.e. calculated) [Brauer: col. 10, line 32]), using the first angular measurement data and the second angular measurement data ((i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56]; (i.e. one or more cameras located at camera position 50, 52, for each viewing angle) [Brauer: col. 8, line 8-9]), a differential angle of tilt (i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27];in response to determining that the differential angle of tilt is non-zero ((i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27] – Note: An acute angle is a non-zero angle ), detect (i.e. detect) [Brauer: col. 3, line 26] that a content displayed on the IFE monitor is subject to a perceived distortion (i.e. Viewing a monitor at an acute angle can distort the perceived image. As used in the present disclosure, particularly as the angle F0 increases, the image as viewed can appear compressed in the horizontal axis. This horizontal distortion can be adequately corrected by expanding the image in the horizontal axis by a factor equal to 1/cosine F0) [Brauer: col. 10, line 26-32; Figs. 3-4]; and automatically apply a perspective correction to the content displayed on the IFE monitor for fixing the perceived distortion (i.e. In an example, the perspective image/video can be generated by applying the horizontal distortion correction using the controller) [Brauer: col. 14, line 65-67], wherein the perspective correction is based on the differential angle of tilt (i.e. Viewing a monitor at an acute angle can distort the perceived image. As used in the present disclosure, particularly as the angle F0 increases, the image as viewed can appear compressed in the horizontal axis. This horizontal distortion can be adequately corrected by expanding the image in the horizontal axis by a factor equal to 1/cosine F0) [Brauer: col. 10, line 26-32; Figs. 3-4]; and a second IFE monitor (i.e. each monitor) [Brauer: col. 2, line 10] located in the commercial passenger vehicle (i.e. a typical airplane cabin with many occupants and many monitors) [Brauer: col. 2, line 7-9], the second IFE monitor (i.e. each monitor) [Brauer: col. 2, line 10] configured to:  -20-U.S. Patent Application Attorney Docket No. 132056-8014.US00 receive (i.e. position is received at the controller) [Brauer: col. 14, line 47-48] the second angular measurement data measured by the second gyroscope sensor ((i.e. a video system including a sensor configured to detect the passenger position) [Brauer: col. 3, line 25-27]; (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56]; (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64]; (i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27]), wherein the second gyroscope sensor is included in the second IFE monitor; and communicate (i.e. The video system may include at least one high speed data
line interface and processing unit for transmitting the image data over a high speed data communications protocol. In some examples, the high speed data line interface can include a High-Definition Multimedia Interface (HDMI) data port, a High-Definition Serial Data Interface (HD-SDI) data port, or a Third Generation Serial Data Interface (3G-SDI) data port. The high speed data line interface may be wired or wireless. The image data may be communicated to the remote monitors via the at least one high speed data line interface. Alternatively or additionally, the video system may include a network interface for transmitting the data over a communications network, such as a local area network on the aircraft. The network interface may include a wired (e.g., Ethernet) or wireless connection. Further, the video system may include compression circuitry for compressing a size of the image data prior to transmission to the remote monitors) [Brauer: col. 6, line 40-57] the second angular measurement data to the first IFE monitor ((i.e. a video system including a sensor configured to detect the passenger position) [Brauer: col. 3, line 25-27]; (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56] ; (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64]; (i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27]).
Brauer does not explicitly disclose the following claim limitations (Emphasis added).
A system for fixing perceived distortions to content displayed on in-flight entertainment (IFE) monitors in a commercial passenger vehicle comprising: a first IFE monitor located in the commercial passenger vehicle, the first IFE monitor configured to: receive a first angular measurement data from a first gyroscope sensor and a second angular measurement data from a second gyroscope sensor, wherein the first gyroscope sensor is included in the first IFE monitor; compute, using the first angular measurement data and the second angular measurement data, a differential angle of tilt; in response to determining that the differential angle of tilt is non-zero, detect that a content displayed on the IFE monitor is subject to a perceived distortion; and automatically apply a perspective correction to the content displayed on the IFE monitor for fixing the perceived distortion, wherein the perspective correction is based on the differential angle of tilt; and a second IFE monitor located in the commercial passenger vehicle, the second IFE monitor configured to:  -20-U.S. Patent Application Attorney Docket No. 132056-8014.US00 receive the second angular measurement data measured by the second gyroscope sensor, wherein the second gyroscope sensor is included in the second IFE monitor; and communicate the second angular measurement data to the first IFE monitor.   
However, in the same field of endeavor Gani further discloses the claim limitations and the deficient claim limitations, as follows:
receive a first angular measurement data from a first gyroscope sensor and a second angular measurement data from a second gyroscope sensor, wherein the first gyroscope sensor is included in the first IFE monitor (i.e. Data collected by an accelerometer and/or gyroscope may be used to detect the force exerted on a monitor, the orientation and position of the monitor, movement of the monitor in free space, movement of the monitor with respect to the patient, and the like. In some monitor embodiments incorporating an accelerometer and/or gyroscope, for example, on-board processing capabilities may be provided for collecting data relating to and for analyzing the position and orientation of the monitor located on the subject's body) [Gani: para. 3, page 4];
….wherein the second gyroscope sensor is included in the second IFE monitor (i.e. Data collected by an accelerometer and/or gyroscope may be used to detect the force exerted on a monitor, the orientation and position of the monitor, movement of the monitor in free space, movement of the monitor with respect to the patient, and the like. In some monitor embodiments incorporating an accelerometer and/or gyroscope, for example, on-board processing capabilities may be provided for collecting data relating to and for analyzing the position and orientation of the monitor located on the subject's body) [Gani: para. 3, page 4];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer with Gani to use monitors, which are embedded with gyroscope sensors.  
Therefore, the combination of Brauer with Gani will enable the system for collecting data relating to the monitor and for analyzing the position and orientation of the monitor located on the subject's body [Gani: para. 3, page 4]. 
Brauer and Gani do not explicitly disclose the following claim limitations (Emphasis added).
automatically apply a perspective correction to the content displayed on the IFE monitor for fixing the perceived distortion,
However, in the same field of endeavor Beric further discloses the claim limitations and the deficient claim limitations, as follows:
automatically applying the perspective correction to the content displayed (i.e. The goal of the conversion is to determinate the function that can perform the mapping from the distorted image 602 to the undistorted image 608. One way is disclosed by Frederic Devemay, Olivier Faugeras, "Straight lines have to be straight: automatic calibration and removal of distortion from scenes of structured environments", Machine Vision and Applications, Springer Verlag, 2001, 13 (1), pp. 14-24, which suggests using a 3rd order function as a mapping reference) [Beric: col. 6, line 30-38; Fig. 6] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer with Beric to program the system to implement the distortion correction approach of Beric.  
Therefore, the combination of Brauer with Beric will enable the system for automatic calibration and removal of distortion [Beric: col. 6, line 30-67; Fig. 6]. 

Regarding claim 11, Brauer meets the claim limitations as set forth in claim 10.Brauer further meets the claim limitations as follow.
The system of claim 10 (i.e. a system) [Brauer: col. 2, line 7],  wherein the first IFE monitor is further configured to ((i.e. a typical airplane cabin with many occupants and many monitors) [Brauer: col. 2, line 7-9], (i.e. each monitor) [Brauer: col. 2, line 10]):upon applying the perspective correction to the content displayed on the IFE monitor (i.e. In an example, the perspective image/video can be generated by applying the horizontal distortion correction using the controller) [Brauer: col. 14, line 65-67], the IFE monitor waiting for a time interval before receiving subsequent sensor information.  
Brauer does not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 10, wherein the first IFE monitor is further configured to: upon applying the perspective correction to the content displayed on the first IFE monitor, the first IFE monitor waiting for a time interval before receiving subsequent angular measurement data.  
However, in the same field of endeavor Beric further discloses the claim limitations and the deficient claim limitations, as follows:
the IFE monitor waiting for a time interval before receiving subsequent sensor information (i.e. the system could wait for a whole block to be processed by homography before starting the LDC operations (or vice-versa), and in this case, the intermediate coordinates may be stored in the on-board input buffer. At this point, when the images are provided from a sensor of a common wide-angle lens (FOV from about 60 to 180 degrees), the process continues at Al (FIG. 19B) to perform lens distortion correction (LDC)) [Beric: col. 22, line 61 – col. 23, line 2].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer with Beric to program the system to implement the distortion correction approach of Beric.  
Therefore, the combination of Brauer with Beric will enable the system for automatic calibration and removal of distortion [Beric: col. 6, line 30-67; Fig. 6]. 

Regarding claim 12, Brauer meets the claim limitations as set forth in claim 10.Brauer further meets the claim limitations as follow.
The system of claim 10 (i.e. a system) [Brauer: col. 2, line 7],  wherein the first IFE monitor is further configured to ((i.e. a typical airplane cabin with many occupants and many monitors) [Brauer: col. 2, line 7-9], (i.e. each monitor) [Brauer: col. 2, line 10]):Attorney Docket No. 132056-8014.US00 electronically compute ((i.e. computing) [Brauer: col. 6, line 58]; (i.e. calculated) [Brauer: col. 10, line 32]) the perspective correction based on the differential angle of tilt (i.e. Viewing a monitor at an acute angle can distort the perceived image. As used in the present disclosure, particularly as the angle F0 increases, the image as viewed can appear compressed in the horizontal axis. This horizontal distortion can be adequately corrected by expanding the image in the horizontal axis by a factor equal to 1/cosine F0) [Brauer: col. 10, line 26-32; Figs. 3-4] associated with the first IFE monitor (i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27], wherein the electronically computing is without a use of a mechanical structure  ((i.e. In an embodiment, the video system can include a sensor configured to estimate the passenger's 70 changing eye position as passenger reference position 72 and a controller configured to adjust F0, D0 and V0 as required based on a mathematical correction for the horizontal distortion. In an example, the mathematical correction for the horizontal distortion can be done by expanding the image horizontally by 1/cosine F0) [Brauer: col. 10, line 41-48; Figs. 3-4] – Note: Brauer discloses a mathematical distortion correction approach implemented by processor, and it does not use a mechanical structure).

Regarding claim 14, Brauer meets the claim limitations as set forth in claim 10.Brauer further meets the claim limitations as follow.
The system of claim 10 (i.e. a system) [Brauer: col. 2, line 7], wherein the first IFE monitor is located at a back of a first passenger seat and the second IFE monitor is located at a back of a second passenger seat ((i.e. In some implementations, as shown in FIGS. 2, 3, 4, 5, and 6, a video system 10 can include monitors 22B, 24B, 26B, 22C, 24C, 26C, 32B, 34B, 36B, 32C, 34C, and 36C, as indicated, for passengers seated in enclosed suites 20B, 20C, 30B, and 30C, respectively.) [Brauer: col. 7, line 10-14; Figs. 2-6] – Please see the monitors on the back of the passenger seat in these figures).  

Regarding claim 15, Brauer meets the claim limitations as set forth in claim 10.Brauer further meets the claim limitations as follow.
The system of claim 10 (i.e. a system) [Brauer: col. 2, line 7], wherein the second IFE monitor is located behind the first IFE monitor with respect to a front of the commercial passenger vehicle (i.e. While the disclosure relates to one or more monitors 22B, 24B, 26B, 22C, 24C, 26C, 32B, 34B, 36B, 32C, 34C, and 36C, it may be appreciated that each monitor may be mounted behind a panel or frame such that a portion of the monitor is visible to the passenger.) [Brauer: col. 2, line 7; Fig. 2].

Regarding claim 16, Brauer meets the claim limitations as set forth in claim 10.Brauer further meets the claim limitations as follow.
The system of claim 15 (i.e. a system) [Brauer: col. 2, line 7], wherein the second IFE is located immediately behind the first IFE monitor (i.e. While the disclosure relates to one or more monitors 22B, 24B, 26B, 22C, 24C, 26C, 32B, 34B, 36B, 32C, 34C, and 36C, it may be appreciated that each monitor may be mounted behind a panel or frame such that a portion of the monitor is visible to the passenger.) [Brauer: col. 2, line 7].

Regarding claim 18, Brauer meets the claim limitations as follow.
A non-transitory, computer-readable storage medium (i.e. memory) [Brauer: col. 14, line 54] storing instructions that, when executed by a computing system associated with an in-flight entertainment (IFE) monitor ((i.e. presenting a real-time view of exterior scenery of an aircraft to a passenger in an interior passenger suite) [Brauer: col. 3, line 29-30]; (i.e. for each monitor of the at least one monitor, providing the video data representing the respective view for display in the interior passenger suite in real time) [Brauer: col. 4, line 5-7]), cause the IFE monitor to perform operations for automatic corrections of distortions (i.e. the method may include correcting the video data for horizontal distortion) [Brauer: col. 4, line 39-40]  to content displayed on the IFE monitor ((i.e. the method may include correcting the video data for horizontal distortion) [Brauer: col. 4, line 39-40]; (i.e. for each monitor of the at least one monitor, providing the video data representing the respective view for display in the interior passenger suite in real time) [Brauer: col. 4, line 5-7]), the operations at the IFE monitor comprising: receiving (i.e. position is received at the controller) [Brauer: col. 14, line 47-48] a first angular measurement data from a first gyroscope sensor ((i.e. a video system including a sensor configured to detect the passenger position) [Brauer: col. 3, line 25-27]; (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56]; (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64]; (i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27])  and a second angular measurement data from a second gyroscope sensor ((i.e. a video system including a sensor configured to detect the passenger position) [Brauer: col. 3, line 25-27]; (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56] ; (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64]; (i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27]); computing ((i.e. computing) [Brauer: col. 6, line 58]; (i.e. calculated) [Brauer: col. 10, line 32]), using the first angular measurement data and the second angular measurement data ((i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56]; (i.e. one or more cameras located at camera position 50, 52, for each viewing angle) [Brauer: col. 8, line 8-9]), a differential angle of tilt associated with the IFE monitor (i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27]; in response to determining that the differential angle of tilt is non-zero ((i.e. Viewing a monitor at an acute angle can distort the perceived image) [Brauer: col. 10, line 26-27] – Note: An acute angle is a non-zero angle ), detecting (i.e. detect) [Brauer: col. 3, line 26] that a content displayed on the IFE monitor is subject to a perceived distortion (i.e. Viewing a monitor at an acute angle can distort the perceived image. As used in the present disclosure, particularly as the angle F0 increases, the image as viewed can appear compressed in the horizontal axis. This horizontal distortion can be adequately corrected by expanding the image in the horizontal axis by a factor equal to 1/cosine F0) [Brauer: col. 10, line 26-32; Figs. 3-4]; and automatically applying a perspective correction to the content displayed on the IFE monitor for fixing the perceived distortion (i.e. In an example, the perspective image/video can be generated by applying the horizontal distortion correction using the controller) [Brauer: col. 14, line 65-67], wherein the perspective correction is based on the differential angle of tilt (i.e. Viewing a monitor at an acute angle can distort the perceived image. As used in the present disclosure, particularly as the angle F0 increases, the image as viewed can appear compressed in the horizontal axis. This horizontal distortion can be adequately corrected by expanding the image in the horizontal axis by a factor equal to 1/cosine F0) [Brauer: col. 10, line 26-32; Figs. 3-4], wherein a computation of the perspective correction is without a use of a mechanical structure ((i.e. In an embodiment, the video system can include a sensor configured to estimate the passenger's 70 changing eye position as passenger reference position 72 and a controller configured to adjust F0, D0 and V0 as required based on a mathematical correction for the horizontal distortion. In an example, the mathematical correction for the horizontal distortion can be done by expanding the image horizontally by 1/cosine F0) [Brauer: col. 10, line 41-48; Figs. 3-4] – Note: Brauer discloses a mathematical distortion correction approach implemented by processor, and it does not use a mechanical structure).   
Brauer does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory, computer-readable storage medium storing instructions that, when executed by a computing system associated with an in-flight entertainment (IFE) monitor, cause the IFE monitor to perform operations for automatic corrections of distortions to content displayed on the IFE monitor, the operations at the IFE monitor comprising: receiving a first angular measurement data from a first gyroscope sensor and a second angular measurement data from a second gyroscope sensor; computing, using the first angular measurement data and the second angular measurement data, a differential angle of tilt associated with the IFE monitor; in response to determining that the differential angle of tilt is non-zero, detecting that a content displayed on the IFE monitor is subject to a perceived distortion; and automatically applying a perspective correction to the content displayed on the IFE monitor for fixing the perceived distortion, wherein the perspective correction is based on the differential angle of tilt, wherein a computation of the perspective correction is without a use of a mechanical structure. A non-transitory, computer-readable storage medium storing instructions that, when executed by a computing system associated with an in-flight entertainment (IFE) monitor, cause the IFE monitor to perform operations for automatic corrections of distortions to content displayed on the IFE monitor, the operations at the IFE monitor comprising: receiving a first angular measurement data from a first gyroscope sensor and a second angular measurement data from a second gyroscope sensor; computing, using the first angular measurement data and the second angular measurement data, a differential angle of tilt associated with the IFE monitor; in response to determining that the differential angle of tilt is non-zero, detecting that a content displayed on the IFE monitor is subject to a perceived distortion; and automatically applying a perspective correction to the content displayed on the IFE monitor for fixing the perceived distortion, wherein the perspective correction is based on the differential angle of tilt, wherein a computation of the perspective correction is without a use of a mechanical structure.   
However, in the same field of endeavor Beric further discloses the claim limitations and the deficient claim limitations, as follows:
A non-transitory, computer-readable storage medium storing instructions that, when executed by a computing system (i.e. In a further example, at least one machine readable medium may include a plurality of instructions that in response to being executed on a computing device, causes the computing device to perform the method according to any one of the above examples) [Beric: col. 38, line 5-10]  associated with an in-flight entertainment (IFE) monitor, cause the IFE monitor to perform operations (i.e. In various implementations, display 4120 may include any television type monitor or display. Display 4120 may  include, for example, a computer display screen, touch screen display, video monitor, television-like device, and/or a television. Display 4120 may be digital and/or analog. In various implementations, display 4120 may be a holographic display. Also, display 4120 may be a transparent surface that may receive a visual projection. Such projections may convey various forms of information, images, and/or objects. For example, such projections may be a visual overlay for a mobile augmented reality (MAR) application. Under the control of one or more software applications 4116, platform 4102 may display user interface 4122 on display 4120) [Beric: col. 32, line 47-60] for automatic corrections of distortions to content displayed on the IFE monitor (i.e. The logic units also may include a high precision application unit 4020 that uses the corrected output of the distortion correction unit 4010 whether to modify image data further or display the images) [Beric: col. 29, line 3-6], the operations at the IFE monitor ((i.e. In various implementations, system 4100 includes a platform 4102 coupled to a display 4120. Platform 4102 may receive content from a content device such as content services device(s) 4130 or content delivery device(s) 4140 or other similar content sources. A navigation controller 4150 including one or more navigation features may be used to interact with, for example, platform 4102 and/or display 4120) [Beric: col. 31, line 43-50]; (i.e. The logic units also may include a high precision application unit 4020 that uses the corrected output of the distortion correction unit 4010 whether to modify image data further or display the images) [Beric: col. 29, line 3-6]) comprising:
….
automatically applying the perspective correction to the content displayed (i.e. The goal of the conversion is to determinate the function that can perform the mapping from the distorted image 602 to the undistorted image 608. One way is disclosed by Frederic Devemay, Olivier Faugeras, "Straight lines have to be straight: automatic calibration and removal of distortion from scenes of structured environments", Machine Vision and Applications, Springer Verlag, 2001, 13 (1), pp. 14-24, which suggests using a 3rd order function as a mapping reference) [Beric: col. 6, line 30-38; Fig. 6] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer with Beric to program the system to implement the distortion correction approach of Beric.  
Therefore, the combination of Brauer with Beric will enable the system for automatic calibration and removal of distortion [Beric: col. 6, line 30-67; Fig. 6]. 
Brauer and Beric do not explicitly disclose the following claim limitations (Emphasis added).
receiving a first angular measurement data from a first gyroscope sensor and a second angular measurement data from a second gyroscope sensor;
However, in the same field of endeavor Gani further discloses the claim limitations and the deficient claim limitations, as follows:
receiving a first angular measurement data from a first gyroscope sensor and a second angular measurement data from a second gyroscope sensor (i.e. Data collected by an accelerometer and/or gyroscope may be used to detect the force exerted on a monitor, the orientation and position of the monitor, movement of the monitor in free space, movement of the monitor with respect to the patient, and the like. In some monitor embodiments incorporating an accelerometer and/or gyroscope, for example, on-board processing capabilities may be provided for collecting data relating to and for analyzing the position and orientation of the monitor located on the subject's body) [Gani: para. 3, page 4];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer and Beric with Gani to use monitors, which are embedded with gyroscope sensors.  
Therefore, the combination of Brauer and Beric with Gani will enable the system for collecting data relating to the monitor and for analyzing the position and orientation of the monitor located on the subject's body [Gani: para. 3, page 4]. 

Regarding claim 19, Brauer meets the claim limitations as set forth in claim 18.Brauer further meets the claim limitations as follow.
The non-transitory, computer-readable storage medium of claim 18 (i.e. memory) [Brauer: col. 14, line 54], wherein the IFE monitor is a first IFE monitor  (i.e. for each monitor of the at least one monitor, providing the video data representing the respective view for display in the interior passenger suite in real time) [Brauer: col. 4, line 5-7], wherein receiving the angular measurement data at the first IFE monitor (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64], further comprising: receiving (i.e. position is received at the controller) [Brauer: col. 14, line 47-48], from the first gyroscope sensor (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56] included in the first IFE monitor (i.e. for each monitor of the at least one monitor, providing the video data representing the respective view for display in the interior passenger suite in real time) [Brauer: col. 4, line 5-7], the first angular information (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64]; and receiving (i.e. position is received at the controller) [Brauer: col. 14, line 47-48], from the second gyroscope sensor (i.e. position can be received from a sensor) [Brauer: col. 14, line 55-56] included in a second IFE monitor that is different from the first IFE monitor (i.e. for each monitor of the at least one monitor, providing the video data representing the respective view for display in the interior passenger suite in real time) [Brauer: col. 4, line 5-7], the second angular information (i.e. In an example, each camera 720a-c can have a lens configured for a pyramidal or canal view. In an example, a focal length of each camera 720a-c can be configured to provide a vertical angular field of view that passengers viewing the monitors will observe) [Brauer: col. 11, line 59-64].  
Brauer and Beric do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein the IFE monitor is a first IFE monitor, wherein the first information corresponds to a first angular information and the second information corresponds to a second angular information, wherein the distortion-causing event corresponds to an incline or a recline of a passenger seat, further comprising: receiving, from the first gyroscope sensor included in the first IFE monitor, the first angular information; and receiving, from the second gyroscope sensor included in a second IFE monitor that is different from the first IFE monitor, the second angular information.  
However, in the same field of endeavor Gani further discloses the claim limitations and the deficient claim limitations, as follows:
receiving, from the first gyroscope sensor included in the first IFE monitor (i.e. Data collected by an accelerometer and/or gyroscope may be used to detect the force exerted on a monitor, the orientation and position of the monitor, movement of the monitor in free space, movement of the monitor with respect to the patient, and the like. In some monitor embodiments incorporating an accelerometer and/or gyroscope, for example, on-board processing capabilities may be provided for collecting data relating to and for analyzing the position and orientation of the monitor located on the subject's body) [Gani: para. 3, page 4] (i.e. Data collected by an accelerometer and/or gyroscope may be used to detect the force exerted on a monitor, the orientation and position of the monitor, movement of the monitor in free space, movement of the monitor with respect to the patient, and the like. In some monitor embodiments incorporating an accelerometer and/or gyroscope, for example, on-board processing capabilities may be provided for collecting data relating to and for analyzing the position and orientation of the monitor located on the subject's body) [Gani: para. 3, page 4] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer and Beric with Gani to use monitors, which are embedded with gyroscope sensors.  
Therefore, the combination of Brauer and Beric with Gani will enable the system for collecting data relating to the monitor and for analyzing the position and orientation of the monitor located on the subject's body [Gani: para. 3, page 4]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. (US Patent 10,452,934 B1), (“Brauer”), in view of Beric et al. (US Patent 10,572,982 B2), (“Beric”), in view of Pedzisz (US Patent Application Publication 2021/0409725 A1), (“Pedzisz”).
Regarding claim 9, Brauer meets the claim limitations as set forth in claim 1.Brauer further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Brauer: col. 3, line 28], wherein automatically applying the horizontal perspective correction (i.e. the method may include correcting the video data for horizontal distortion) [Brauer: col. 4, line 39-40], the vertical perspective correction, or the combination perspective correction (i.e. The goal of the conversion is to determinate the function that can perform the mapping from the distorted image 602 to the undistorted image 608. One way is disclosed by Frederic Devemay, Olivier Faugeras, "Straight lines have to be straight: automatic calibration and removal of distortion from scenes of structured environments", Machine Vision and Applications, Springer Verlag, 2001, 13 (1), pp. 14-24, which suggests using a 3rd order function as a mapping reference) [Beric: col. 6, line 30-38; Fig. 6] includes preserving an aspect ratio of the content displayed on the first IFE monitor (i.e. In an example, the perspective image/video can be generated by applying the horizontal distortion correction using the controller) [Brauer: col. 14, line 65-67].
Brauer and Beric do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 8, wherein automatically applying the horizontal perspective correction, the vertical perspective correction, or the combination perspective correction includes preserving an aspect ratio of the content displayed on the first IFE monitor.  
However, in the same field of endeavor Pedzisz further discloses the claim limitations and the deficient claim limitations, as follows:
preserving an aspect ratio (i.e. preserve exactly the aspect ratio) [Pedzisz: para. 0169]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer and Beric with Pedzisz to implement the Pedzisz’s method.  
Therefore, the combination of Brauer and Beric with Pedzisz will enable the system to maintain video fidelity [Pedzisz: para. 0012-0014, 0169]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. (US Patent 10,452,934 B1), (“Brauer”), in view of Beric et al. (US Patent 10,572,982 B2), (“Beric”), in view of Braun et al. (US Patent 10,728,587 B2), (“Braun”).
Regarding claim 13, Brauer meets the claim limitations as set forth in claim 10.Brauer further meets the claim limitations as follow.
The system of claim 10, wherein the first IFE monitor is located at a bulk head region of the commercial passenger vehicle and the second IFE monitor is located at a back of a passenger seat.
Brauer and Beric do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 10, wherein the first IFE monitor is located at a bulk head region of the commercial passenger vehicle and the second IFE monitor is located at a back of a passenger seat.  
However, in the same field of endeavor Braun further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the first IFE monitor is located at a bulk head region of the commercial passenger vehicle and the second IFE monitor is located at a back of a passenger seat. (i.e. Typically, a smart monitor 132 is mounted to the back of each seat for viewing by a passenger or user in the seat 15 immediately behind the seat to which the smart monitor 132 is mounted. For a seat for which there is no seat forward thereof, the smart monitor 132 is frequently mounted to a bulk head in front of the seat) [Braun: col. 4, line 13-18]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer and Beric  with Braun to install vehicle entertainment system of Braun.  
Therefore, the combination of Brauer and Beric  with Braun will enable the passenger to view  entertainment program on the monitors [Braun: col. 4, line 13-18]. 


Claims 17  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. (US Patent 10,452,934 B1), (“Brauer”), in view of Beric et al. (US Patent 10,572,982 B2), (“Beric”), in view of Gani et al. (WO 2014/052884 A1), (“Gani”), in view of Pedzisz (US Patent Application Publication 2021/0409725 A1), (“Pedzisz”).
Regarding claim 17, Brauer meets the claim limitations as set forth in claim 10.Brauer and Beric further meet the claim limitations as follow.
The system of claim 10 (i.e. a system) [Brauer: col. 2, line 7], wherein automatically applying the perspective correction ((i.e. the method may include correcting the video data for horizontal distortion) [Brauer: col. 4, line 39-40]; (i.e. The goal of the conversion is to determinate the function that can perform the mapping from the distorted image 602 to the undistorted image 608. One way is disclosed by Frederic Devemay, Olivier Faugeras, "Straight lines have to be straight: automatic calibration and removal of distortion from scenes of structured environments", Machine Vision and Applications, Springer Verlag, 2001, 13 (1), pp. 14-24, which suggests using a 3rd order function as a mapping reference) [Beric: col. 6, line 30-38; Fig. 6]) includes preserving an aspect ratio of the content displayed on the first IFE monitor (i.e. In an example, the perspective image/video can be generated by applying the horizontal distortion correction using the controller) [Brauer: col. 14, line 65-67].
Brauer, Beric and Gani do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 10, wherein automatically applying the perspective correction includes preserving an aspect ratio of the content displayed on the first IFE monitor.  
However, in the same field of endeavor Pedzisz further discloses the claim limitations and the deficient claim limitations, as follows:
preserving an aspect ratio (i.e. preserve exactly the aspect ratio) [Pedzisz: para. 0169]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer, Beric, and Gani with Pedzisz to implement the Pedzisz’s method.  
Therefore, the combination of Brauer, Beric, and Gani with Pedzisz will enable the system to maintain video fidelity [Pedzisz: para. 0012-0014, 0169]. 

Regarding claim 20, Brauer meets the claim limitations as set forth in claim 18.Brauer and Beric further meet the claim limitations as follow.
The non-transitory, computer-readable storage medium of claim 18 (i.e. memory) [Brauer: col. 14, line 54],  wherein automatically applying the perspective correction ((i.e. the method may include correcting the video data for horizontal distortion) [Brauer: col. 4, line 39-40]; (i.e. The goal of the conversion is to determinate the function that can perform the mapping from the distorted image 602 to the undistorted image 608. One way is disclosed by Frederic Devemay, Olivier Faugeras, "Straight lines have to be straight: automatic calibration and removal of distortion from scenes of structured environments", Machine Vision and Applications, Springer Verlag, 2001, 13 (1), pp. 14-24, which suggests using a 3rd order function as a mapping reference) [Beric: col. 6, line 30-38; Fig. 6]) includes preserving an aspect ratio of the content displayed on the first IFE monitor (i.e. In an example, the perspective image/video can be generated by applying the horizontal distortion correction using the controller) [Brauer: col. 14, line 65-67].
Brauer, Beric and Gani do not explicitly disclose the following claim limitations (Emphasis added).
The non-transitory, computer-readable storage medium of claim 18, wherein automatically applying the perspective correction includes preserving an aspect ratio of the content displayed on the first IFE monitor.  
However, in the same field of endeavor Pedzisz further discloses the claim limitations and the deficient claim limitations, as follows:
preserving an aspect ratio (i.e. preserve exactly the aspect ratio) [Pedzisz: para. 0169]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brauer, Beric, and Gani with Pedzisz to implement the Pedzisz’s method.  
Therefore, the combination of Brauer, Beric, and Gani with Pedzisz will enable the system to maintain video fidelity [Pedzisz: para. 0012-0014, 0169]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488